Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew James Dury appeals the district court’s orders denying relief on his post-judgment motions to dismiss indictment, for a new trial and for recusal. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dury, No. 1:08-cr-00016-MR-1 (W.D.N.C. May 13, 2016; June 7, 2016). We deny Dury’s motion for default judgment and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED